Case 1:19-cv-09645-CM Document1 Filed 10/18/19 Page 1 of 17

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

 

Plaintiff,

Vv. Civil Action No.

BRYAN COHEN and JURY TRIAL DEMANDED
GEORGE NIKAS,

Defendants.

 

 

COMPLAINT

Plaintiff United States Securities and Exchange Commission (“the Commission”), for its
Complaint against Defendants Bryan Cohen (“Cohen”) and George Nikas (“Nikas”), alleges as
follows:

SUMMARY OF THE ACTION

1. Between in or about April 2015 and in or about November 2017, Defendants
Cohen and Nikas actively participated in an international insider trading scheme that netted
Nikas at least $2.6 million in illicit profits.

2. Throughout that period, Cohen, who was employed at a large international
investment bank (“Investment Bank A”) carried out the scheme by misappropriating from his
employer material nonpublic information concerning impending corporate transactions. Cohen
directly or indirectly tipped the information to at least one individual who used it to trade
securities (“Trader A”). Trader A further tipped the corporate deal information to his friend

Nikas, who also used it to illegally trade securities.

 
Case 1:19-cv-09645-CM Document1 Filed 10/18/19 Page 2 of 17

3. Based on the tips that Cohen provided, Trader A and Nikas realized millions of
dollars in illicit gains from trading the securities of at least two different public companies—
Syngenta AG and Buffalo Wild Wings, Inc-—in advance of news that these companies had been
targeted for acquisition in contemplated or agreed upon corporate deals (the “Deals”). At all
relevant times, securities of each company traded on United States securities exchanges.

4. Cohen expected to, and in fact did, receive cash in exchange for the insider tips he
provided to Trader A.

5. In exchange for Trader A sharing Cohen’s tips, Nikas provided Trader A with a
share of the profits and/or other benefits.

6. By knowingly or recklessly engaging in the conduct described in this Complaint,
Defendants violated, and unless restrained and enjoined will continue to violate, Sections 10(b)
and 14(e) of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. §§ 78](b),
78n(e)| and Rules 10b-5 and 14e-3 thereunder [17 C.F.R. §§ 240.10b-5, 240.14e-3].

NATURE OF PROCEEDING AND RELIEF SOUGHT

7. The Commission brings this action under Section 21(d) of the Exchange Act [15
U.S.C. § 78u(d)]. The Commission seeks permanent injunctions against the Defendants, to
enjoin them from engaging in the transactions, acts, practices, and courses of business alleged in
this Complaint; disgorgement of profits realized from the unlawful insider trading set forth
herein; and civil monetary penalties pursuant to Section 21A of the Exchange Act [15 U.S.C. §
78u-1], and for such other relief as the Court may deem just and appropriate.

JURISDICTION AND VENUE
8. This Court has jurisdiction over this action under Sections 21(d), 21(e), 21A, and
27 of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e), 78u-1, and 78aa]. Certain of the acts,

practices, transactions, and courses of business constituting the violations made use of a means

2

 
Case 1:19-cv-09645-CM Document1 Filed 10/18/19 Page 3 of 17

or instrumentality of interstate commerce, or of the mails, and/or of the facilities of national
securities exchanges.

9. Venue in this District is proper under Section 27 of the Exchange Act [15 U.S.C.
§ 78aa], because certain of the acts, practices, transactions, and courses of business constituting
the violations alleged in this Complaint occurred in the Southern District of New York.

THE DEFENDANTS

10. Cohen, age 33, resides in New York, New York. Between 2010 and August
2017, Cohen worked in the London office of Investment Bank A, whose global headquarters are
in New York City. In August 2017, Cohen transferred to the New York office of Investment
Bank A, where he is currently employed. Investment Bank A provides financial advisory and
other services to publicly traded companies in connection with strategic transactions, including
business combinations such as mergers, acquisitions and tender offers.

11. Nikas, age 54, is a Greek citizen who has a residence in New York, New York
and owns a restaurant chain, “GRK Fresh,” with restaurants in Manhattan. Nikas also has a
residence in Athens, Greece.

FACTUAL ALLEGATIONS

A. Cohen’s Access to Material Nonpublic Information and Duties to Maintain

_ Confidentiality
12.  Inor about 2010, Cohen began working at Investment Bank A in London,

England. Cohen worked on deal teams advising bank clients on confidential corporate
transactions, including transactions involving publicly traded U.S. companies.
| 13. Asan employee of Investment Bank A, Cohen had access to material nonpublic
information about impending business transactions involving companies advised by Investment
Bank A through his direct involvement working on these transactions, through his access to
Investment Bank A’s files, and/or through contact with co-workers staffed on the transactions.
14. | Cohen and all other personnel of Investment Bank A were subject to an internal

compliance policy entitled, “Policies Regarding the Safeguarding of Confidential Information,

 
Case 1:19-cv-09645-CM Document1 Filed 10/18/19 Page 4 of 17

 

the Chinese Wall and Other Information Barriers” (“Investment Bank A Confidential

Information Policy”), which during the relevant period explicitly stated that:
We regularly receive confidential information as part of our normal

client relationships. To breach a confidence or to use confidential
information improperly or carelessly would be unthinkable.

15. The Investment Bank A Confidential Information Policy prohibited employees
from trading on the basis of material nonpublic information obtained in the course of their work

or tipping others to trade on the basis of such information.

B. Overview of the Insider Trading Scheme

16. | Nikas and Trader A have known each other since at least early 2011, often
communicating with each other via email and/or cell phone. Trader A and Nikas were friends
and beginning in at least 2013, Trader A provided securities trading tips to Nikas in exchange for
a share of the profits. On at least two occasions, Nikas provided profitable trading tips to Trader
A. On more than one occasion, Trader A traveled to New York City and stayed overnight at
Nikas’ apartment.

17. | Cohen and Trader A have known each other since at least July 2014.

18.‘ By at least in or about April of 2015, Cohen began participating in a fraudulent
insider trading scheme with Trader A.

19. In furtherance of this unlawful scheme, Cohen obtained material nonpublic
information from Investment Bank A relating to potential or planned corporate events that could
be used to profitably trade securities and tipped this information to Trader A. On multiple
occasions, Trader A further tipped this information to Nikas.

20. From the outset of the scheme, Cohen expected to receive cash payments for the

material nonpublic information that he provided.

 
Case 1:19-cv-09645-CM Document1 Filed 10/18/19 Page 5 of 17

21. During the course of the scheme, Cohen in fact received substantial cash
payments from Trader A in exchange for the inside information he provided to Trader A.

22. Based on the material nonpublic information that Cohen provided, Trader A and
Nikas generated huge profits purchasing the securities of companies that had been targeted for
acquisition in advance of such information being disclosed to the public.

23. Trader A and Nikas established “long” positions in companies that were targeted
for acquisition by purchasing shares of common stock, American Depositary Shares, and/or
contracts-for-difference.

24. An American Depositary Share (“ADS”) is a U.S.-dollar denominated equity
share of a foreign-based company available for purchase on a U.S.-based stock exchange. ADSs_
are issued by U.S.-based depository banks under agreement with the foreign-based company.

25.  Acontract-for-difference (“CFD”) is an agreement between two parties to
exchange the difference in value of an underlying stock or ADS between the time the contract is
opened and the time at which it is closed. If the share price of the underlying stock or ADS
increases, the seller pays the difference to the buyer; however, if the share price declines, the
buyer must pay the seller. A CFD thus mirrors the movement and pricing of its underlying stock
or ADS on a dollar-for-dollar basis, such that any fluctuation in the market price of the
underlying security is reflected in the unrealized gain or loss of the CFD position. The purchase
and sale prices of CFDs are identical to the prices quoted for the shares on the public exchange
on which the underlying common stock or ADS is listed.

26. Anequity CFD purchaser typically initiates a long position in the same manner in
which he or she would purchase common stock, by submitting an order with a CFD provider to

buy a certain number of CFDs in a particular stock. The provider ordinarily purchases the

 
Case 1:19-cv-09645-CM Document1 Filed 10/18/19 Page 6 of 17

corresponding number of the underlying shares to hedge its position and writes the CFDs to the
client at the same price.

27. Asset forth below, through foreign brokerage firms, Nikas purchased CFDs that
were based on underlying securities traded on United States exchanges. These foreign brokerage
firms hedged their exposure by purchasing the underlying securities through domestic brokerage
firms, or purchasing CFDs through other foreign brokerage firms, which in turn purchased the
underlying U.S.-listed securities through domestic brokerage firms.

C. Cohen Tips Material Non-Public Information about Syngenta, a Company
Advised by Investment Bank A.

28. In or about April 2015, Cohen directly or indirectly tipped Trader A about the
potential corporate acquisition of Syngenta AG (“Syngenta”), a biotechnology company based in
Basel, Switzerland, whose shares traded on the Swiss exchange, under the ticker symbol SYNN,
with a share price quoted in Swiss francs (“CHF”). At all relevant times, Syngenta ADSs were
traded on the New York Stock Exchange under the ticker symbol SYT and the company had
U.S. reporting obligations under the Exchange Act.

29. As of April 2015, Investment Bank A had a longstanding advisory relationship
with Syngenta, which included an anti-raid mandate (meaning that Syngenta had retained
Investment Bank A to help the company defend against hostile takeover attempts).

30. On April 17, 2015, representatives of Syngenta informed Investment Bank A that
The Monsanto Company (“Monsanto”) had made an unsolicited proposal to acquire Syngenta.
Cohen, who was working as a Vice President in the London office of Investment Bank A, was

made aware of Monsanto’s proposal that very same day.

 
Case 1:19-cv-09645-CM Document1 Filed 10/18/19 Page 7 of 17

31. Shortly after learning about the Monsanto proposal, in late April 2015, Cohen
informed Trader A about the unsolicited offer; Trader A then passed that information along to
Nikas.

32. On April 30, 2015, after the markets closed, news media reported that Monsanto
had approached Syngenta about potentially acquiring the company. These reports were not
confirmed by the companies and did not include information about the acquisition offer price.

33. On May 1, 2015, Nikas purchased 11,000 Syngenta ADSs for a total of $854,340
through a brokerage account in his name located in the United States (the “Nikas Schwab
Account”).

34. That same day, Nikas also purchased 9,000 Syngenta CFDs (based on Syngenta
ADSs) for a total of $698,407 through an account held in his name with a brokerage firm in
Denmark (“Nikas Denmark Account 1”).

35. On May 7, 2015, Nikas bought an additional 16,000 Syngenta ADSs in the Nikas
Schwab Account for a total of $1,156,765.

36. Also on May 7, 2015, Nikas purchased an additional 17,000 Syngenta CFDs
(based on Syngenta ADSs) for a total of $1,233,539, through the Nikas Denmark Account 1.
This same day, he also purchased an additional 13,000 CFDs (based on Syngenta ADSs) in a
separate account, over which he had power of attorney, held in the name of his mother at the
same foreign brokerage firm (“Nikas Denmark Account 2”).

37. On May 7, 2015, after the markets closed, the news media reported that Monsanto
had made an initial offer to acquire Syngenta for approximately CHF 450 per share, representing
a 35% premium to Syngenta stock’s last closing price.

38. On May 8, 2015, Syngenta publicly acknowledged having received and rejected

an acquisition proposal from Monsanto, at a price of CHF 449 per common share. That day, the
7

 
Case 1:19-cv-09645-CM Document1 Filed 10/18/19 Page 8 of 17

price of Syngenta shares trading on the Swiss exchange and Syngenta ADSs trading on the New
York Stock Exchange rose. The May 8, 2015 closing price for Syngenta shares was CHF
396.90, an increase of CHF 64.20 (19.3%) over the previous day’s closing price. The ADS price
at the close on May 8, 2015 was $85.75, an increase of $8.75 (11.36%) over the previous day’s
closing price.

39. Between May 8, 2015 and May 12, 2015, in the wake of Monsanto’s offer to
acquire Syngenta being disclosed to the public, Nikas sold the Syngenta CFDs and ADSs he had
acquired for total profits of approximately $787,246.

40. Shortly after Syngenta announced that it rejected Monsanto’s offer, China
National Chemical Corp. (“ChemChina”) approached Syngenta to discuss a possible transaction
between the companies. Negotiations proceeded over the summer of 2015, with Syngenta
rebuffing various overtures and proposals from ChemChina.

Al. On August 26, 2015, Monsanto issued a press release stating that it was no longer
pursuing its proposal for a business combination with Syngenta.

42. On September 18, 2015, representatives of Syngenta and ChemChina met to
discuss ChemChina’s proposed acquisition terms and Syngenta agreed to have its financial
advisors meet with ChemChina’s financial advisors to further evaluate the proposed terms.

43. On October 19, 2015 and October 20, 2015, the Syngenta board of directors held
a regularly scheduled meeting, which was attended by representatives of Investment Bank A. At
the meeting, the Syngenta board, the Company’s senior management and the Company’s

advisors further reviewed and discussed the terms of ChemChina’s August 10, 2015 acquisition

proposals and ultimately decided to continue to explore discussions with ChemChina.

 
Case 1:19-cv-09645-CM Document1 Filed 10/18/19 Page 9 of 17

44. By early or mid-October 2015, if not earlier, Cohen shared material nonpublic
information with Trader A about ChemChina’s potential acquisition of Syngenta, which Trader
A further tipped to Nikas.

45. Between October 15, 2015 and November 12, 2015, Trader A used this
information to purchase 110,000 Syngenta CFDs (based on Swiss exchange-traded shares)
through an account held in Trader A’s name with a brokerage firm in Singapore (“Trader A
Singapore Account”).

46. | On November 10 and November 11, 2015, Nikas purchased 28,000 Syngenta
ADSs for a total of $1,939,946 in the Nikas Schwab Account.

47. On November 11 and 12, 2015, an account in the name of an investment vehicle
that Nikas was involved in creating and funding (“Nikas Investment Fund Account”) purchased a
total of 55,000 Syngenta CFDs (based on Swiss exchange-traded shares) for a total of CHF
19,053,434. The Nikas Investment Fund Account was held with the same brokerage firm in
Singapore used by Trader A. The Syngenta CFDs purchased on November 11, 2015 were the
first trades in the account.

48. On November 12, 2015, after the markets closed, the news media reported that
ChemChina was in talks to buy Syngenta.

49. On November 13, 2015, the closing price of Syngenta shares trading on the Swiss
exchange was CHF 364.20, an increase of CHF 18.30 (5.29%) over the previous day’s closing
price, and the closing price for Syngenta’s ADSs was $74.78, an increase of $5.63 (8.14%) over
the previous day’s closing price.

50. Between November 13 and 18, 2015, Trader A sold the 110,000 Syngenta CFDs

purchased in the Trader A Singapore Account for a total profit of approximately CHF 4,493,464.

 
Case 1:19-cv-09645-CM Document1 Filed 10/18/19 Page 10 of 17

S51. Between November 13 and 18, 2015, the Nikas Investment Fund Account sold all
of its Syngenta CFDs generating a profit of approximately CHF 1,524,232.

52. Between November 13 and 18, 2015, Nikas sold the 28,000 Syngenta ADSs he
had purchased in the days prior to the November 12 reports of ChemChina’s attempt to acquire
Syngenta for a total profit of approximately $127,738.

53. Discussions between ChemChina and Syngenta concerning the potential
acquisition of Syngenta continued through the remainder of 2015 and into early 2016. During
that time period, both Trader A and Nikas continued to buy Syngenta securities based on
material nonpublic information that Trader A received from Cohen.

54. Between December 16, 2015 and February 2, 2016, the Nikas Investment Fund
Account purchased 80,000 Syngenta CFDs (based on Swiss exchange-traded shares) for a total
of CHF 29,971,275.

55. Between December 24, 2015 and February 2, 2016, Trader A purchased 110,000
Syngenta CFDs (based on Swiss exchange-traded shares) through the Trader A Singapore
Account.

56. Between January 22, 2016 and February 2, 2016, Nikas acquired 25,000 Syngenta
ADSs in the Nikas Schwab Account, for a total of $1,870,946.

57. On February 2, 2016, the news media began reporting that a deal between
ChemChina and Syngenta was imminent. The next day, on February 3, before the United States
markets opened, Syngenta announced that ChemChina had offered to acquire Syngenta on terms
equivalent to a price of CHF 480 per share.

58. That week, Syngenta shares trading on the Swiss exchange closed on February 1

at CHF 378.40, on February 2 at CHF 392.30 (a 3.67% increase), and on February 3 at CHF

10

 
Case 1:19-cv-09645-CM Document1 Filed 10/18/19 Page 11 of 17

403.00 (a 2.73% increase); similarly, Syngenta ADSs closed on February 1 at $73.98, on
February 2 at $78.57 (a 6.20% increase), and on February 3 at $80.23 (a 2.11% increase).

59. On February 3, 2016, Trader A sold all 110,000 Syngenta CFDs in Singapore
Account | for a total profit of approximately CHF 3,504,814.

60. On February 3, 2016, the Nikas Investment Fund Account likewise sold all
80,000 of its Syngenta CFDs for a total profit of approximately CHF 2,804,320.

61. Over the following days and weeks, Nikas sold his 25,000 Syngenta ADSs in the
Nikas Schwab Account, netting an approximate profit of $134,446.

62. In total, from the above described trading around media reports of a possible
acquisition of Syngenta and the subsequent Syngenta/ChemChina merger announcement, Nikas
realized profits of approximately $1,049,430 (through the Nikas Schwab Account, Nikas
Denmark Account 1, and Nikas Denmark Account 2), and the Nikas Investment Fund Account
generated additional profits of approximately CHF 4,328,552.

63. Both the Monsanto and ChemChina bids for Syngenta contemplated an
acquisition through means of a tender offer. At the time Cohen tipped Trader A, and Trader A
further tipped Nikas, regarding these tender offers, a substantial step or steps to commence each
of the offers—including (depending on the specifics of the tender offer) negotiations, board
meetings, the arrangement of financing, the hiring of advisors, and/or proposals—had been
taken.

D. Cohen Tips Material Non-Public Information about Buffalo Wild Wings,
Inc., a Company Advised by Investment Bank A.

64. Shortly after Cohen moved from London to New York in August 2017, Cohen
had phone contact with Nikas and/or one or more associates of Nikas, including on September 11

and 12, 2017. In or about the following month, Cohen provided material nonpublic information

1]

 
Case 1:19-cv-09645-CM Document1 Filed 10/18/19 Page 12 of 17

to Trader A regarding a potential acquisition of Buffalo Wild Wings, Inc. (“Buffalo Wild
Wings’) and Trader A in turn provided this information to Nikas.

65. Buffalo Wild Wings is an American casual dining restaurant and sports bar
franchise headquartered in Minneapolis, Minnesota. Buffalo Wild Wings’ stock trades on the
NASDAQ exchange under the ticker symbol BWLD.

66. On October 17, 2017, a representative of Buffalo Wild Wings contacted
Investment Bank A to explore the possibility of Investment Bank A serving as financial advisor
in connection with a review of strategic alternatives, including the interest of Arby’s Restaurant
Group Inc. (“Arby’s”) in acquiring Buffalo Wild Wings. Cohen was made aware of the potential
acquisition of Buffalo Wild Wings that same day, October 17, 2017.

67. | Onor about October 17, 2017, Cohen tipped Trader A about the potential merger .
of Arby’s and Buffalo Wild Wings, and Trader A further tipped this same information to Nikas.

68. Between October 20, 2017 and October 27, 2017, Nikas purchased 22,000 shares
of Buffalo Wild Wings in the Nikas Schwab Account, for a total of $2,544,154. Of this amount,
he sold 9,000 shares between October 30, 2017 and November 1, 2017, for a total profit of
approximately $79,074.

69. On November 13, 2017, after the markets closed, the news media reported a
rumor that Buffalo Wild Wings had received a takeover bid. As a result, Buffalo Wild Wings
share price increased from $117.25 price at the close on November 13, 2017 to $145.35 at the
close on November 14, 2017, an increase of almost 24%.

70. | OnNovember 14, 2017, Nikas sold his remaining shares of Buffalo Wild Wings
for a total profit of approximately $343,298.

71. After the media report, Investment Bank A was contacted by three other potential

acquirors expressing interest in acquiring Buffalo Wild Wings.
12

 
Case 1:19-cv-09645-CM Document1 Filed 10/18/19 Page 13 of 17

72. On November 16 and 17, 2017, the board of directors of Buffalo Wild Wings held
their regularly scheduled meetings and discussed the Arby’s offer.

73. From November 17 through 20, 2017, representatives of Investment Bank A, at
the direction of the Buffalo Wild Wings board of directors, contacted seven potential strategic
and financial acquirors, including the three which had initiated contact with Investment Bank A
following the November 13 media reports. Each of the parties contacted by Investment Bank A
declined to submit an indication of interest.

74. Beginning on November 19, 2017, Buffalo Wild Wings granted Arby’s and its
representatives access to certain additional due diligence information requested by Arby’s.

75.. On November 20, 2017, Nikas resumed buying shares of Buffalo Wild Wings in
the Nikas Schwab Account, purchasing a total of 69,000 shares by November 27, 2017, for a
total of $9,769,038.

76. On November 21, 2017, the Nikas Investment Fund Account purchased 20,000
Buffalo Wild Wings CFDs for a total of $2,851,494.

77. Late on November 28, 2017, Arby’s and Buffalo Wild Wings announced that they
had entered into a definitive merger agreement under which Arby’s would acquire Buffalo Wild
Wings for $157 per share in cash in a transaction valued at approximately $2.9 billion. Buffalo
Wild Wings closing stock price on November 27, 2017 was $146.40 per share and it jumped to
$155.60 at the close on November 28, 2017, an increase of approximately 6.28%.

78. On November 28, 2017, the Nikas Investment Fund Account sold its 20,000
Buffalo Wild Wings CFDs for a total profit of approximately $265,592.

79, Between November 28 and 30, 2017, Nikas sold all 69,000 of his recently
purchased shares of Buffalo Wild Wings in the Nikas Schwab Account for a total profit of

approximately $971,175.
13

 
Case 1:19-cv-09645-CM Document1 Filed 10/18/19 Page 14 of 17

80. In total, between the November 13, 2017 media reports of a possible acquisition
of Buffalo Wild Wings and the November 27, 2017 Buffalo Wild Wings/Arby’s merger
announcement, Nikas and the Nikas Investment Fund Account realized profits of approximately
$1,580,065.

FIRST CLAIM FOR RELIEF

Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Thereunder

81. The Commission re-alleges and incorporates by reference Paragraphs 1 through
80 above as if they were fully set forth herein.

82. Cohen provided, or caused to be provided, material nonpublic information about
each of the Deals to one or more tippees, including Trader A and Nikas, knowing or having a
reasonable expectation or recklessly disregarding that the tippee(s) would trade and/or tip others
to trade on the basis of that information. In each such instance, a reasonable investor would have
viewed the information as being important to his or her investment decision.

83. | Cohen had a duty to maintain the confidentiality of the material nonpublic
information he obtained about the Deals by virtue of his employment with Investment Bank A.
Cohen breached that duty by providing such material nonpublic information to others for use in
connection with securities trading and in exchange for personal benefits or with the expectation
of receiving a benefit.

84. Nikas traded in securities of Syngenta and Buffalo Wild Wings while in
possession, and on the basis, of material nonpublic information about the Deals provided by
Trader A. In each such instance, Nikas knew or recklessly disregarded that the information
provided was material and nonpublic. Nikas also knew, recklessly disregarded, should have

known, or consciously avoided knowing that such material nonpublic information had been

14

 
Case 1:19-cv-09645-CM Document 1 Filed 10/18/19 Page 15 of 17

conveyed to and/or obtained by Trader A in breach of a duty or obligation arising from a similar
relationship of trust or confidence.

85. By engaging in the conduct described above, Cohen and Nikas, directly or
indirectly, in connection with the purchase or sale of securities, by the use of means or

instrumentalities of interstate commerce, or of the mails, with scienter:

(a) employed devices, schemes, or artifices to defraud;

(b) made untrue statements of material fact or omitted to state material facts
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; and

(c) engaged in acts, practices, or courses of business which operated or would operate
as a fraud or deceit upon other persons, including purchasers and sellers of
securities.

86. By reason of the actions alleged herein, Cohen and Nikas violated and, unless
restrained and enjoined, will continue to violate Section 10(b) of the Exchange Act [15 U.S.C. §

78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

SECOND CLAIM FOR RELIEF
Violations of Section 14(e) of the Exchange Act and Rule 14e-3 Thereunder

87. | The Commission re-alleges and incorporates by reference Paragraphs 1 through
80 above as if they were fully set forth herein.

88. By engaging in the conduct described above, Cohen, prior to the public
announcement of tender offers to acquire Syngenta, and after a substantial step or steps to
commence each of the tender offers had been taken, while in possession of material information
relating to each of the tender offers, which information he knew or had reason to know was
nonpublic and had been acquired directly or indirectly from the offering company, the issuer, or
any officer, director, partner, or employee, or other person acting on behalf of the offering

company or issuer, communicated material nonpublic information relating to each of the tender

15

 
Case 1:19-cv-09645-CM Document1 Filed 10/18/19 Page 16 of 17

offers under circumstances in which it was reasonably foreseeable that the communication was
likely to result in the purchase and sale of the securities sought or to be sought by such tender
offers.

89. In addition, Nikas, prior to the public announcement of tender offers, and after a
substantial step or steps to commence each of the tender offers had been taken, while in
possession of material information relating to the tender offers, which information he knew or
had reason to know was nonpublic and had been acquired directly or indirectly from the offering
company, the issuer, or any officer, director, partner, or employee, or other person acting on
behalf of the offering company or issuer, purchased or caused to be purchased or sold or caused
to be sold the securities sought or to be sought by such tender offers.

90. By reason of the actions alleged herein, Cohen and Nikas violated and, unless
restrained and enjoined, will continue to violate Section 14(e) of the Exchange Act [15 U.S.C. §

78n(e)| and Rule 14e-3 thereunder [17 C.F.R. § 240.14e-3].

PRAYER FOR RELIEF
WHEREFORE, the Commission respectfully requests that this Court enter a judgment:
I.

Finding that Defendants Cohen and Nikas each violated Sections 10(b) and 14(e) of the
Exchange Act [15 U.S.C. §§ 78j(b), 78n(e)| and Rules 10b-5 and 14e-3 thereunder [17 C.F.R. §§
240.10b-5, 240.14e-3];

Il.
_ Permanently restraining and enjoining Defendants from violating Sections 10(b) and
14(e) of the Exchange Act [15 U.S.C. §§ 78j(b), 78(n)(e)] and Rules 10b-5 and 14e-3 thereunder
[17 C.F.R. §§ 240.10b-5, 240.14e-3];

16

 
Case 1:19-cv-09645-CM Document1 Filed 10/18/19 Page 17 of 17

Il.
Ordering each Defendant to disgorge, with prejudgment interest, all ill-gotten gains or
unjust enrichment derived from the actions alleged herein;
IV.
Ordering Defendants to pay civil monetary penalties pursuant to Section 21A of the
Exchange Act [15 U.S.C. § 78u-l];
V.
Retaining jurisdiction over this action to implement and carry out the terms of all orders
and decrees that may be entered; and
VI.
Granting such other and further relief as this Court may determine to be just and

appropriate.

Dated: October 18, 2019

    

By: <4f/720A

Joseph G. Sansone
ssunta Vivolo

Caitlyn Campbell

Michael D. Foster*

Rua M. Kelly*

U.S. Securities and Exchange Commission

New York Regional Office

200 Vesey Street, Suite 400

New York, New York 10281-1022

(215) 597-1047 (Vivolo)

vivoloa@sec.gov

*Not admitted in the S.D.N-Y.

17

 
